Title: To James Madison from John J. Murray, 1 October 1803 (Abstract)
From: Murray, John J.
To: Madison, James


1 October 1803, Glasgow. Solicits the office of “Agent at London for American Seamen,” since he notices that no successor to Lenox has yet been appointed. Believes he would be “more extensively useful to the United States at London than at Glasgow”; desires the change “Secondly because the Climate of the west of Scotland (where I reside) is so moist & otherwise disagreeable that the health of my family has been much interrupted thereby.” Notes that he served in the South Carolina legislature for a number of years and that “several persons of distinction” in that state “would chearfully recommend” him, including Dr. Blyth and Benjamin Huger of Georgetown and Governor Richardson. Mentions also that while residing in New York State, he was “appointed one of the Judges of Richmond County &, a few months immediately preceeding” his departure for Europe, “Chief Judge of the same.” These facts are known to DeWitt Clinton and Governor Clinton. But should it “not be thought necessary or proper by the President to appoint me Agent at London for American Seamen … I will consider it my duty to remain in my present situation & to do all that I can for the benefit of my Country.”
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 4 pp.; docketed by Wagner as received 29 Nov.



   
   Joseph Blyth (d. 1818), a physician, planter, and Revolutionary War veteran, served eight terms in the South Carolina House of Representatives, 1794–97 and 1802–15, and two terms in the state Senate, 1798–1801, and was a presidential elector in 1800 and 1804 (Bailey et al., Biographical Directory of the South Carolina Senate, 1:153).



   
   James Burchell Richardson (1770–1836) was a planter and politician who held a seat in the South Carolina House of Representatives, 1792–1802 and 1804–5, and in the state Senate, 1806–13, and also served one term as governor, 1802–4 (ibid., 2:1361–62).



   
   A full transcription of this document has been added to the digital edition.

